Name: Council Regulation (EU) 2017/2466 of 18 December 2017 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: trade;  production;  EU finance;  tariff policy;  industrial structures and policy
 Date Published: nan

 30.12.2017 EN Official Journal of the European Union L 351/1 COUNCIL REGULATION (EU) 2017/2466 of 18 December 2017 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) In order to ensure the sufficient and uninterrupted supply of certain goods insufficiently produced in the Union and to avoid disturbances on the market for certain agricultural and industrial products, autonomous tariff quotas were opened by Council Regulation (EU) No 1388/2013 (1). Products within those tariff quotas can be imported into the Union at reduced or zero duty rates. (2) For those reasons, it is necessary to open, with effect from 1 January 2018, tariff quotas at zero duty rates for an appropriate volume as regards 12 new products. In the case of five additional products, the quota volumes should be increased, as an increase is in the interests of economic operators of the Union. (3) In the case of one additional product, the quota volume should be decreased, as the production capacity of the Union producers has been increased. (4) In the case of five products, the quota period and the quota volume should be adapted, as they had been opened for a period of 6 months only. (5) In the case of another product, its description should be amended. (6) In the case of 12 other products, the autonomous tariff quotas of the Union should be closed with effect from 1 January 2018, as it is not in the Union's interest to maintain those quotas as from that date. (7) Regulation (EU) No 1388/2013 should therefore be amended accordingly. (8) In order to avoid any interruption of the application of the quota scheme and to comply with the guidelines set out in the Communication from the Commission concerning autonomous tariff suspensions and quotas (2), the changes provided for in this Regulation regarding the quotas for the products concerned have to apply from 1 January 2018. This Regulation should therefore enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1388/2013 is amended as follows: (1) the rows for the tariff quotas with order numbers 09.2872, 09.2874, 09.2878, 09.2880, 09.2886, 09.2876, 09.2888, 09.2866, 09.2906, 09.2909, 09.2910 and 09.2932 set out in Annex I to this Regulation are inserted into the table according to the order of the CN codes indicated in the second column; (2) in the table, the rows for the tariff quotas with order numbers 09.2828, 09.2929, 09.2704, 09.2842, 09.2844, 09.2671, 09.2846, 09.2723, 09.2848, 09.2870, 09.2662, 09.2850 and 09.2868 are replaced by the corresponding rows set out in Annex II to this Regulation; (3) in the table, the rows for the tariff quotas with order numbers 09.2703, 09.2691, 09.2692, 09.2680, 09.2977, 09.2693, 09.2712, 09.2714, 09.2666, 09.2687, 09.2689 and 09.2669 are deleted; (4) endnote (*) containing the text A newly introduced measure or a measure with amended conditions. is deleted. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2017. For the Council The President K. SIMSON (1) Council Regulation (EU) No 1388/2013 of 17 December 2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products, and repealing Regulation (EU) No 7/2010 (OJ L 354, 28.12.2013, p. 319). (2) OJ C 363, 13.12.2011, p. 6. ANNEX I In the table in the Annex to Regulation (EU) No 1388/2013, the following rows are inserted according to the order of the CN codes indicated in the second column of that table: Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2872 ex 2833 29 80 40 Cesium sulphate (CAS RN 10294-54-9) in solid form or as aqueous solution containing by weight 48 % or more but not more than 52 % of cesium sulphate 1.1.-31.12. 160 tonnes 0 09.2874 ex 2924 29 70 87 Paracetamol (INN) (CAS RN 103-90-2) 1.1.-31.12. 20 000 tonnes 0 09.2878 ex 2933 29 90 85 Enzalutamide INN (CAS RN 915087-33-1) 1.1.-31.12. 1 000 kg 0 09.2880 ex 2933 59 95 39 Ibrutinib (INN) (CAS RN 936563-96-1) 1.1.-31.12. 5 tonnes 0 09.2886 ex 2934 99 90 51 Canagliflozin (INN) (CAS RN 928672-86-0) 1.1.-31.12. 10 tonnes 0 09.2876 ex 3811 29 00 55 Additives consisting of reaction products of diphenylamine and branched nonenes with:  by weight more than 28 %, but not more than 35 % of 4-monononyldiphenylamine, and  by weight more than 50 % but not more than 65 % of 4,4 ²-dinonyldiphenylamine,  by weight a total percentage of 2, 4-dinonyldiphenylamine and 2, 4 ²-dinonyldiphenylamine of not more than 5 %, used for the manufacture of lubricating oils (2) 1.1.-31.12. 900 tonnes 0 09.2888 ex 3824 99 92 89 Mixture of tertiary alkyldimethyl amines containing by weight:  60 % or more but not more than 80 % of dodecyldimethylamine (CAS RN 112-18-5), and  20 % or more but not more than 30 % of dimethyl(tetradecyl)amine (CAS RN 112-75-4) 1.1.-31.12. 16 000 tonnes 0 09.2866 ex 7019 12 00 ex 7019 12 00 06 26 S glass stratifils (rovings):  composed of continuous glass filaments of 9 Ã ¼m ( ± 0,5 Ã ¼m),  measuring 200 tex or more but not more than 680 tex,  not containing any calcium oxide, and  with a breaking strength of more than 3 550 Mpa determined by ASTM D2343-09 for use in the manufacture of aeronautics (2) 1.1.-31.12. 1 000 tonnes 0 09.2906 ex 7609 00 00 20 Aluminium tube or pipe fittings for affixing to radiators of motor bikes (2) 1.1.-31.12. 3 000 000 pieces 0 09.2909 ex 8481 80 85 40 Exhaust valve for use in the manufacture of motorcycle exhaust gas systems (2) 1.1.-31.12. 1 000 000 pieces 0 09.2910 ex 8708 99 97 75 Aluminium alloy support bracket, with mounting holes, whether or not with fixation nuts, for indirect connection of the gearbox to the car body for use in the manufacture of goods of Chapter 87 (2) 1.1.-31.12. 200 000 pieces 0 09.2932 ex 9027 10 90 20 Lambda sensors for permanent incorporation into motor cycle exhaust systems (2) 1.1.-31.12. 1 000 000 pieces 0. (2) Suspension of duties is subject to end-use customs supervision in accordance with Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). ANNEX II In the table in the Annex to Regulation (EU) No 1388/2013, the rows for the tariff quotas with order numbers 09.2828, 09.2929, 09.2704, 09.2842, 09.2844, 09.2671, 09.2846, 09.2723, 09.2848, 09.2870, 09.2662, 09.2850 and 09.2868 are replaced by the following: Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2828 2712 20 90 Paraffin wax containing by weight less than 0,75 % of oil 1.1.-31.12. 120 000 tonnes 0 09.2929 2903 22 00 Trichloroethylene (CAS RN 79-01-6) 1.1.-31.12. 15 000 tonnes 0 09.2704 ex 2909 49 80 20 2,2,2 ²,2 ²-Tetrakis(hydroxymethyl)-3,3 ²-oxydipropan-1-ol (CAS RN 126-58-9) 1.1.-31.12. 500 tonnes 0 09.2842 2932 12 00 2-Furaldehyde (furfuraldehyde) 1.1.-31.12. 10 000 tonnes 0 09.2844 ex 3824 99 92 71 Mixtures containing by weight:  60 % or more but not more than 90 % of 2-chloropropene (CAS RN 557-98-2),  8 % or more but not more than 14 % of (Z)-1-chloropropene (CAS RN 16136-84-8),  5 % or more but not more than 23 % of 2-chloropropane (CAS RN 75-29-6),  not more than 6 % of 3-chloropropene (CAS RN 107-05-1), and  not more than 1 % of ethyl chloride (CAS RN 75-00-3) 1.1.-31.12. 6 000 tonnes 0 09.2671 ex 3905 99 90 81 Poly(vinyl butyral)(CAS RN 63148-65-2):  containing by weight 17,5 % or more, but not more than 20 % of hydroxyl groups, and  with a median particle size (D50) of more than 0,6 mm 1.1.-31.12. 12 500 tonnes 0 09.2846 ex 3907 40 00 25 Polymer blend of polycarbonate and poly(methyl methacrylate) with a polycarbonate content of not less than 98,5 % by weight, in the form of pellets or granules, with a luminous transmittance of not less than 88,5 %, measured using a test sample with a thickness of 4 mm at a wavelength of Ã » = 400 nm (according to ISO 13468-2) 1.1.-31.12. 2 000 tonnes 0 09.2723 ex 3911 90 19 10 Poly(oxy-1,4-phenylenesulphonyl-1,4-phenyleneoxy-4,4 ²-biphenylene) 1.1.-31.12. 3 500 tonnes 0 09.2848 ex 5505 10 10 10 Waste of synthetic fibres (including noils, yarn waste, and garnetted stock) of nylon or other polyamides (PA6 and PA66) 1.1.-31.12. 10 000 tonnes 0 09.2870 ex 7019 40 00 ex 7019 52 00 70 30 E-fibre glass fabrics:  having a weight of 20 g/m2 or more, but not more than 214 g/m2,  impregnated with silane,  in rolls,  having a humidity content by weight of 0,13 % or less, and  having not more than 3 hollow fibres out of 100 000 fibres, for the exclusive use in the manufacture of prepregs and copper clad laminates (2) 1.1.-31.12.2018 6 000 000 m 0 09.2662 ex 7410 21 00 55 Plates:  consisting of at least one layer of fibreglass fabric impregnated with epoxide resin,  covered on one or both sides with copper foil with a thickness of not more than 0,15 mm,  with a dielectric constant (DK) of less than 5,4 at 1 MHz, as measured according to IPC-TM-650 2.5.5.2,  with a loss tangent of less than 0,035 at 1 MHz, as measured according to IPC-TM-650 2.5.5.2,  with a comparative tracking index (CTI) of 600 or more 1.1.-31.12. 80 000 m2 0 09.2850 ex 8414 90 00 70 Aluminium alloy compressor wheel with:  a diameter of 20 mm or more, but not more than 130 mm, and  a weight of 5 g or more, but not more than 800 g for use in the manufacture of combustion engines (2) 1.1.-31.12. 5 900 000 pieces 0 09.2868 ex 8714 10 90 60 Pistons for suspension systems, having a diameter of not more than 55 mm, of sintered steel 1.1.-31.12. 2 000 000 pieces 0. (2) Suspension of duties is subject to end-use customs supervision in accordance with Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1).